IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45869

STATE OF IDAHO,                                 )
                                                )   Filed: October 30, 2018
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
JACK ALLEN WRIGLEY,                             )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of two years, for abuse, exploitation or neglect of a vulnerable
       adult and a concurrent indeterminate term of five years for intimidating,
       impeding, influencing, or preventing the attendance of a witness, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Jack Allen Wrigley pled guilty to abuse, exploitation or neglect of a vulnerable adult, I.C.
§ 18-1505(1), and intimidating, impeding, influencing, or preventing the attendance of a witness,
I.C. § 18-2604. In exchange for his guilty pleas, additional charges were dismissed. The district
court sentenced Wrigley to a unified term of ten years, with a minimum period of confinement of
two years, for abuse, exploitation or neglect of a vulnerable adult and a concurrent indeterminate



                                                1
term of five years for intimidating, impeding, influencing, or preventing the attendance of a
witness. Wrigley appeals, contending his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Wrigley’s judgment of conviction and sentences are affirmed.




                                                   2